[Cite as State ex rel. Ames v. Portage Cty. Bd. of Commrs., 2021-Ohio-3178.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

 STATE OF OHIO ex rel.                                      CASE NOS. 2020-P-0088
 BRIAN M. AMES,                                                       2020-P-0089

                  Relator-Appellant,
                                                            Civil Appeals from the
         -v-                                                Court of Common Pleas

 PORTAGE COUNTY BOARD
 OF COMMISSIONERS,                                          Trial Court Nos. 2016 CV 00582
                                                                             2017 CV 00415
                  Respondent-Appellee.


                                               OPINION

                                    Decided: September 13, 2021
                                         Judgment: Affirmed


 Brian M. Ames, pro se, 2632 Ranfield Road, Mogadore, OH 44260 (Relator-Appellant).

 Victor V. Vigluicci, Portage County Prosecutor; Timothy J. Piero & Christopher J.
 Meduri, Assistant Prosecutors, 241 South Chestnut Street, Ravenna, OH 44266 (For
 Respondent-Appellee).


MARY JANE TRAPP, P.J.

        {¶1}     In this consolidated appeal, appellant, Brian M. Ames (“Mr. Ames”), appeals

the judgments of the Portage County Court of Common Pleas granting summary

judgment in his favor against appellee, the Portage County Board of Commissioners (“the

board”); ordering the board to pay a civil forfeiture of $500 to Mr. Ames; and overruling

Mr. Ames’s motion for relief from judgment filed in a separate case.
       {¶2}   Mr. Ames asserts four assignments of error, contending that the trial court

erred by (1) granting his motions for summary judgment “per directive” of this court when

no such directive was made; (2) failing to consider his motions for summary judgment; (3)

applying this court’s decision in Weisbarth v. Geauga Park Dist., 11th Dist. Geauga No.

2007-G-2780, 2007-Ohio-6728, to find a single, “technical” violation of the Open Meetings

Act (“OMA”) despite the board’s alleged 130 violations; and (4) issuing a judgment entry

overruling his motion for relief from judgment where there was no underlying judgment or

motion.

       {¶3}   After a careful review of the record and pertinent law, we find as follows:

       {¶4}   (1) Mr. Ames has not demonstrated prejudice resulting from the trial court’s

alleged procedural errors since the trial court granted summary judgment in his favor.

Despite the lack of prejudice, Mr. Ames has also not overcome the presumption of

regularity of the trial court’s proceedings based on the trial court’s use of the term

“directive” or the lack of detail in the judgment entry.

       {¶5}   (2) We decline Mr. Ames’s invitation to overturn Weisbarth, as it represents

binding precedent that this court has continued to apply in recent cases involving civil

forfeitures for “technical” violations of the OMA.

       {¶6}   (3) It appears that the trial court erroneously filed on the dockets of the

underlying cases a judgment entry overruling Mr. Ames’s motion for relief from judgment

in a separate case. Since this judgment entry appears to have no actual effect in the

underlying cases, much less a prejudicial effect on Mr. Ames, the trial court’s error is

harmless.




                                              2

Case Nos. 2020-P-0088, 2020-P-0089
         {¶7}   Thus, we affirm the judgments of the Portage County Court of Common

Pleas.

                           Substantive and Procedural History

         {¶8}   This appeal involves two civil cases that Mr. Ames filed against the board

alleging multiple violations of the OMA.

         {¶9}   In case no. 2016 CV 00582, Mr. Ames, pro se, filed an amended verified

complaint alleging the board committed 55 violations and one threatened violation of the

OMA by holding executive sessions pursuant to R.C. 121.22(G)(1) without stating which

one or more of the approved purposes listed in the statute were the purposes for which

the executive session was held.

         {¶10} In case no. 2017 CV 00415, Mr. Ames, pro se, filed a verified complaint

alleging that the board committed 75 additional violations and one threatened violation of

the OMA based on the same factual and legal bases. Mr. Ames alleged that the board’s

practice prior to entering executive sessions for matters concerning personnel was to read

from R.C. 121.22(G)(1) and reiterate the “laundry list” of possible matters set forth in the

statute without specifying which of those purposes would be discussed.

         {¶11} In both complaints, Mr. Ames sought a declaratory judgment that the board

violated the OMA; an order to “permanently enjoin” the board “to comply” with the OMA;

a $500 civil forfeiture for each violation and the threatened violations; an order that the

board annotate the meeting minutes to reflect the approved purposes for each executive

session; and court costs and reasonable attorney fees.




                                             3

Case Nos. 2020-P-0088, 2020-P-0089
        {¶12} In his amended complaint in case no. 2016 CV 00582, Mr. Ames sought an

additional declaration that all actions resulting from executive sessions held in violation

of R.C. 121.22 were invalid pursuant to R.C. 121.22(H).

        {¶13} During the course of extensive pretrial proceedings,1 the parties filed cross

motions for summary judgment. The board admitted that it read from R.C. 121.22(G)(1)

prior to entering the executive sessions referenced in Mr. Ames’s complaints but

contended that its practice complied with the OMA.

        {¶14} The trial court issued judgment entries granting the board’s motions for

summary judgment and denying Mr. Ames’s motions for summary judgment. The trial

court determined that the board’s practice did not violate the OMA and that it was entitled

to judgment as a matter of law.

                                            Ames I and II

        {¶15} Mr. Ames appealed both judgments. In Ames I and II, this court affirmed

the trial court’s judgments in part, reversed in part, and remanded for further proceedings.

        {¶16} First, we determined that Mr. Ames’s appeal with respect to count 55 in

case no. 2016 CV 00582 was moot because it alleged the same violation as count 1 in

case no. 2017 CV 00415. Ames II at ¶ 51.

        {¶17} Second, we determined that the trial court did not err by granting summary

judgment to the board on count 75 in case no. 2017 CV 00415 because it was barred by

the doctrine of res judicata based on this court’s prior decision in State ex rel. Ames v.




1. Summaries of these proceedings are set forth in our decisions in State ex rel. Ames v. Portage Cty. Bd.
of Commrs., 2019-Ohio-3729, 144 N.E.3d 1010 (11th Dist.) (“Ames I”), and State ex rel. Ames v. Portage
Cty. Bd. of Commrs., 2019-Ohio-3730, 132 N.E.3d 729 (11th Dist.) (“Ames II”).
                                                    4

Case Nos. 2020-P-0088, 2020-P-0089
Portage Cty. Bd. of Commrs., 11th Dist. Portage No. 2016-P-0057, 2017-Ohio-4237. See

Ames I at ¶ 40-47.

        {¶18} Third, we determined that the trial court erred by granting summary

judgment to the board on the remaining counts in both cases. See Ames I at ¶ 48-65;

Ames II at ¶ 52-71. We found that the trial court erred in holding that the board necessarily

stated an acceptable purpose under R.C. 121.22(G)(1) by reading the entire list of

permissible purposes verbatim. The statute mandates that the board specifically state in

its motions and votes the particular permitted purpose or purposes that the board

reasonably intends to discuss during executive session. Ames I at ¶ 63; Ames II at ¶ 69.

We acknowledged that “given the litigation history between Mr. Ames and the [b]oard, the

[b]oard, in good faith sought to insulate itself from more litigation by erring on the side of

inclusiveness.” Ames I and II at ¶ 4. However, we stated that “for future meetings, the

[b]oard must be more precise.” Id.

        {¶19} Finally, we determined that the trial court did not err by denying Mr. Ames’s

motions for summary judgment. See Ames I at ¶ 66-76; Ames II at ¶ 72-82. We explained

that based on the record before us, the actual purpose or purposes that the board

intended to discuss during each executive session was unclear. Ames I at ¶ 75; Ames II

at ¶ 81. There was no evidence in the record demonstrating that the board did not

reasonably intend to discuss all of the permissible purposes listed in the meeting minutes.

Id.2

        {¶20} Thus, we remanded both cases to the trial court for further proceedings.

Ames I at ¶ 87; Ames II at ¶ 94.


2. We also affirmed the trial court’s granting of protective orders in favor of the board. See Ames I at ¶ 77-
86; Ames II at ¶ 83-93.
                                                      5

Case Nos. 2020-P-0088, 2020-P-0089
                                Post-remand Proceedings

       {¶21} The record reflects extensive proceedings following remand.

       {¶22} Relevant to this appeal, Mr. Ames served requests for admission on the

board that it “did not intend to discuss all of the permissible purposes listed in the meeting

minutes” with respect to each executive session identified in his complaints. In response

to each request, the board answered, “Admit. Though the Board considered (G)(1)

matter(s), it didn’t consider them all. Reading (G)(1) was meant to follow the law.”

       {¶23} In November 2019, Mr. Ames filed motions for summary judgment,

attaching the board’s answers to his requests for admission.              The board filed a

memorandum in opposition.

       {¶24} In December 2019, this court issued its decision in State ex rel. Ames. v.

Brimfield Twp. Bd. of Trustees, 2019-Ohio-4926, 149 N.E.3d 933 (11th Dist.) (“Ames III”).

In that case, Mr. Ames filed a complaint against a township board of trustees, alleging

that it violated the OMA by entering executive sessions for matters not permissible for

non-public discussion under the exceptions in R.C. 121.22(G). Id. at ¶ 2. The sole basis

for Mr. Ames’s claims was the board’s meeting minutes, which failed to detail the specific

exception claimed for entering executive session. Id. This court held that “[t]he minutes

must reflect each of the purposes for which the executive session was held in order for

the public to discern whether the non-public meeting was properly excepted under the

OMA. In other words, if it was entered pursuant to (G)(1), the minutes should generally

reflect one or more of the eight purposes stated therein.” Id. at ¶ 24.

       {¶25} On March 18, 2020, the trial court held a hearing on Mr. Ames’s motion for

relief from judgment filed in a separate case involving the board (case no. 2018 CV


                                              6

Case Nos. 2020-P-0088, 2020-P-0089
00283). The hearing transcript, which is part of the record of this appeal, indicates that

Mr. Ames and the trial court engaged in some discussion regarding the pending issues in

the underlying cases.

        {¶26} Following the hearing, the trial court filed a judgment entry, which listed, in

typeface, the case number for the separate case and, in handwriting, the case numbers

for the underlying cases. The entry stated that the matter was before the trial court on

Mr. Ames’s motion for relief from judgment; the parties reached an agreement on the

material issues of the case in the presence of the court on August 30, 2019; and Mr.

Ames’s motion for relief from judgment was overruled.

        {¶27} Mr. Ames filed notices of appeal.3 This court subsequently dismissed Mr.

Ames’s appeals in the underlying cases for lack of final appealable orders.4

        {¶28} On September 9, 2020, the trial court issued a judgment entry granting Mr.

Ames’s motion for summary judgment, as follows:

        {¶29} “The Relator’s Motion for Summary Judgment is granted per directive of the

Eleventh District Court of Appeals.

        {¶30} “The Respondents are therefore enjoined from entering executive session

without first specifically identifying the portion of R.C. 121.22(G) which justifies the motion.

Further, the board minutes must reflect the specific purposes for which the executive



3. The record indicates that Mr. Ames also filed a motion to disqualify the trial court judge, which the trial
court denied in case no. 2017 CV 00415; a motion to strike the hearing transcript, which the trial court did
not expressly address; and an affidavit of disqualification with the Chief Justice of the Supreme Court of
Ohio, which the Chief Justice denied. In addition, Mr. Ames filed a motion to strike the March 2020 hearing
transcript from the record of his prior appeals, which we denied as moot, and from this appeal, which we
denied.
4. The record indicates that during the pendency of the prior appeals, the trial court filed a judgment entry
in case no. 2017 CV 00415 purporting to grant Mr. Ames’s motion for summary judgment. Mr. Ames
attached this judgment entry to his notices of appeal but has not referenced it in his assignments of error.
Therefore, we do not address it.
                                                      7

Case Nos. 2020-P-0088, 2020-P-0089
session was held. (Also see: State of Ohio ex rel. Brian Ames v. Brimfield Board of

Trustees 2019 WL 6464217. [sic]

        {¶31} “The Court shall determine an award of fees for the technical violations of

the Open Meetings Act. Hearing set for October 14, 2020 at 2:00 p.m.”

        {¶32} Both parties filed pre-hearing briefs. The trial court ultimately held a hearing

on December 2, 2020, at which time it heard argument from the board’s counsel and Mr.

Ames.

        {¶33} Following the hearing, the trial court filed a judgment entry ordering the

board to pay a civil forfeiture of $500 to Mr. Ames and court costs. The trial court found

that the board’s failure to state the particular statutory purpose of entering executive

session on multiple occasions constituted “technical violations” of the OMA, as there was

“no indication in the record of improper deliberation.” Therefore, the proper remedy “for

a single technical violation” was one $500 fine and one injunction pursuant to this court’s

decision in Weisbarth, supra.

        {¶34} Mr. Ames filed notices of appeal, which this court, sua sponte, consolidated.

Mr. Ames presents the following four assignments of error:

        {¶35} “[1.]   The trial court erred by granting Relator’s Motion for Summary

Judgment ‘per directive of the Eleventh District Court of Appeals’ when no such directive

was made.

        {¶36} “[2.]   The trial court erred by failing to consider Relator’s Motions for

Summary Judgment filed on November 18, 2019.

        {¶37} “[3.] The trial court erred by applying Weisbarth v. Geauga Park Dist., 2007-

Ohio-6728 [sic] to these cases to find a single ‘technical’ violation for 130 counts.


                                              8

Case Nos. 2020-P-0088, 2020-P-0089
       {¶38} “[4.] The trial court erred by entering judgment overruling a motion for relief

from judgment when a review of the trial court’s docket does not demonstrate the filing of

an underlying order or a Civ.R. 60(B) motion.”

                                  Summary Judgment

       {¶39} Mr. Ames’s first and second assignments of error are interrelated, so we will

consider them jointly.

       {¶40} In his first assignment of error, Mr. Ames contends that the trial court erred

by granting his motions for summary judgment “per directive” of this court when we made

no such “directive.” In his second assignment of error, Mr. Ames contends that the trial

court erred by failing to consider his motions for summary judgment.

                                   Standard of Review

       {¶41} This court reviews the grant or denial of summary judgment de novo.

Deluca v. Aurora, 144 Ohio App.3d 501, 508, 760 N.E.2d 880 (11th Dist.2001). The trial

court’s decision is a part of the de novo review process, and its reasoning and analysis

for granting summary judgment are subject to appellate review. Covender v. State, 9th

Dist. Lorain No. 18CA011355, 2019-Ohio-3715, ¶ 8.

                                       Civ.R. 56(C)

       {¶42} Although Mr. Ames has not cited any legal authority in support of his first

and second assignments of errors, they implicate the trial court’s compliance with Civ.R.

56(C). The Supreme Court of Ohio has held that “Civ.R. 56(C) places a mandatory duty

on a trial court to thoroughly examine all appropriate materials filed by the parties before

ruling on a motion for summary judgment. The failure of a trial court to comply with this




                                             9

Case Nos. 2020-P-0088, 2020-P-0089
requirement constitutes reversible error.” Murphy v. Reynoldsburg, 65 Ohio St.3d 356,

604 N.E.2d 138 (1992), syllabus.

       {¶43} However, the court has also held that “[a]n appellate court reviewing a lower

court’s judgment indulges in a presumption of regularity of the proceedings below.” Hartt

v. Munobe, 67 Ohio St.3d 3, 7, 615 N.E.2d 617 (1993). “A party asserting error in the trial

court bears the burden to demonstrate error by reference to matters made part of the

record in the court of appeals.” Id.

                                          Prejudice

       {¶44} As an initial matter, Mr. Ames has not asserted the existence of prejudice

resulting from the trial court’s alleged errors.

       {¶45} Civ.R. 61 provides, in relevant part:

       {¶46} “[N]o error or defect in any ruling or order or in anything done or omitted by

the court * * * is ground * * * for vacating, modifying or otherwise disturbing a judgment or

order, unless refusal to take such action appears to the court inconsistent with substantial

justice. The court at every stage of the proceeding must disregard any error or defect in

the proceeding which does not affect the substantial rights of the parties.”

       {¶47} According to the Supreme Court of Ohio, “[i]t is an elementary proposition

of law that an appellant, in order to secure reversal of a judgment against him, must not

only show some error but must also show that that error was prejudicial to him.” Smith v.

Flesher, 12 Ohio St.2d 107, 110, 233 N.E.2d 137 (1967). An error is not prejudicial if its

avoidance would not have changed the result of the proceedings. Goins v. Oliverio, 9th

Dist. Summit No. 25041, 2010-Ohio-3849, ¶ 10.




                                              10

Case Nos. 2020-P-0088, 2020-P-0089
       {¶48} For example, in Murphy, supra, the trial court informed the parties during a

hearing on the defendants’ motion for summary judgment that it had not read any of the

evidence submitted in support of or in opposition to the defendants’ motion, despite the

existence of thousands of pages of deposition testimony in the record. Id. at 357, 359.

Following oral argument from counsel, the trial court granted summary judgment in favor

of all defendants, and the plaintiff appealed the trial court’s adverse ruling. Id. The court

of appeals found that the plaintiff was not prejudiced based on its independent

consideration of the trial court’s grant of summary judgment.         Id. at 359-360.    The

Supreme Court of Ohio reversed, finding that the court of appeals’ consideration could

not cure the trial court’s failure to examine the evidence. Id. at 360.

       {¶49} Here, Mr. Ames seeks reversal of the trial court’s judgment granting

summary judgment in his favor on procedural grounds in order to obtain the same

substantive result on remand. Therefore, even assuming, arguendo, that the trial court

erred procedurally, Mr. Ames cannot establish resulting prejudice.

       {¶50} Despite the lack of prejudice, however, we also find that Mr. Ames has not

affirmatively established that the trial court erred.

                                 This Court’s “Directive”

       {¶51} Mr. Ames first contends that the trial court falsely stated in its judgment entry

that this court “directed” it to grant his motions for summary judgment.

       {¶52} As Mr. Ames correctly notes, this court in Ames I and II did not order the

trial court to grant summary judgment to Mr. Ames. When considering the trial court’s

judgment entry in context, however, we disagree with Mr. Ames’s interpretation.




                                              11

Case Nos. 2020-P-0088, 2020-P-0089
       {¶53} For instance, in Ames I and II, we determined that R.C. 121.22(G)(1)

mandates that the board specifically state in its motions and votes the particular permitted

purpose or purposes that the board reasonably intends to discuss during executive

session. Ames I at ¶ 63; Ames II at ¶ 69. We remanded for further proceedings based

on the existence of genuine issues of material fact, i.e., whether the board reasonably

intended to discuss all of the permissible purposes listed in the meeting minutes.

       {¶54} Following remand, Mr. Ames sought and obtained admissions from the

board regarding these issues of fact. He then filed motions for summary judgment and

attached the board’s admissions in support.

       {¶55} Shortly thereafter, this court issued its decision in Ames III, where we

determined that a public body’s meeting minutes must also reflect each of the purposes

for which the executive session was held. See id. at ¶ 24.

       {¶56} The trial court held a motion hearing in a separate case, which case also

involved the board’s practice prior to entering executive sessions. During the hearing,

the trial court referenced this court’s recent decisions as providing “direction” on the

required procedures for executive session and as “establish[ing]” and clarify[ying]” the

governing law.

       {¶57} Several months later, the trial court filed its judgment entry granting Mr.

Ames’s motions for summary judgment “per directive” of this court.          The trial court

enjoined the board “from entering executive session without first specifically identifying

the portion of R.C. 121.22(G) which justifies the motion” and stated that the board “must

reflect the specific purposes for which executive session was held,” expressly citing this

court’s decision in Ames III.


                                            12

Case Nos. 2020-P-0088, 2020-P-0089
       {¶58} The term “directive” means “something that serves to direct, guide, and

usually impel toward an action or goal.”            Merriam-Webster, https://www.merriam-

webster.com/dictionary/directive (accessed August 30, 2021). Our decisions in Ames I,

II, and III certainly serve to “direct,” “guide,” and “impel” the lower courts in this district on

the proper application of the OMA.

       {¶59} Thus, we construe the trial court’s use of the phrase “per directive of the

Eleventh District Court of Appeals” in its judgment entry as referencing this court’s

decisions in Ames I, II, and III. We further construe the trial court’s judgment entry as

granting Mr. Ames’s motions for summary judgment in accordance with this court’s

application of the OMA in those cases.

       {¶60} Accordingly, Mr. Ames has not overcome the presumption of regularity of

the trial court’s proceedings based on the trial court’s use of the term “directive” in its

judgment entry.

                              The Trial Court’s Consideration

       {¶61} Mr. Ames next contends that the trial court’s judgment entry contains

insufficient detail to create a presumption that it considered his motions for summary

judgment. For instance, the judgment entry does not state that the trial court considered

pending motions or pleadings and contains no findings of fact and conclusions of law

regarding his 130 counts against the board.

       {¶62} As indicated, this court presumes the regularity of the trial court’s

proceedings unless and until Mr. Ames affirmatively demonstrates otherwise by reference

to the record. See Hartt, supra, at 7. Therefore, we presume the trial court properly

considered Mr. Ames’s motions despite the lack of an express statement.


                                               13

Case Nos. 2020-P-0088, 2020-P-0089
       {¶63} In addition, Mr. Ames has failed to cite any authority which stands for the

proposition that a trial court is required to provide detailed analysis in a summary

judgment. This court has held that a trial court is not required to make findings of fact in

ruling on a motion for summary judgment. Birmingham Assocs., LLC v. Strauss, 11th

Dist. Geauga No. 2012-G-3111, 2013-Ohio-4289, ¶ 24. Civ.R. 52 expressly states that

“[f]indings of fact and conclusions of law required by this rule and by Rule 41(B)(2) are

unnecessary upon all other motions including those pursuant to Rule 12, Rule 55 and

Rule 56.” (Emphasis added.)

       {¶64} While Mr. Ames’s complaints are lengthy and assert multiple counts, each

count essentially alleges the same violation of the OMA. The only differences are the

specific dates and times of each alleged violation. Since Mr. Ames’s motions were

pending before the trial court for nearly 10 months before being granted, the trial court

had more than sufficient time to review Mr. Ames’s voluminous pleadings and motions.

       {¶65} Mr. Ames further contends that there is nothing in the record indicating that

the trial court distinguished between the two different categories of the board’s alleged

OMA violations: (1) those involving the board’s failure to identify in its motion and vote

the specific exception in R.C. 121.22(G)(1) before entering executive session, and (2)

those involving the board’s discussion of matters during executive session that did not fall

under a specific exception in R.C. 121.22(G)(1).

       {¶66} Our review of Mr. Ames’s complaints indicates that he never alleged the

second category of violations. Each count alleges that the board “held an executive

session pursuant to [R.C. 121.22(G)(1)] without stating which one or more of the

approved purposes listed therein were the purposes for which the executive session was


                                            14

Case Nos. 2020-P-0088, 2020-P-0089
held thereby violating [R.C. 121.22(G)(1)].”        Likewise, in his motions for summary

judgment, Mr. Ames did not assert or purport to establish the second category.

       {¶67} Mr. Ames appears to have alleged a second category of violations for the

first time during the December 2020 damages hearing, which was held after the trial court

granted Mr. Ames’s motions for summary judgment. The board’s counsel disputed Mr.

Ames’s allegations, and the trial court stated as follows: “Well that’s not even something

that the Court’s considering. This case is closed. * * * The only consideration here is

whether the Court should impose separate fines for each one of these alleged violations.

* * * That’s the issue.”

       {¶68} A party seeking summary judgment must disclose the basis for the motion

and support the motion with evidence permitted by Civ.R. 56(C). Mitseff v. Wheeler, 38

Ohio St.3d 112, 115, 526 N.E.2d 798 (1988); see also Civ.R. 7(B)(1) (“A motion * * * shall

state with particularity the grounds therefor, and shall set forth the relief or order sought”).

Since Mr. Ames did not state or support the second category of alleged violations in his

motions, the trial court had no occasion to consider it on summary judgment. Thus, it is

not reasonable to expect the trial court to have addressed it in its judgment entry.

       {¶69} Finally, the trial court’s reasoning on summary judgment should not be a

great mystery to Mr. Ames. See Birmingham Assocs. at ¶ 24. In Ames I and II, we

construed the applicable law and specifically identified the outstanding issues of fact. Mr.

Ames obtained admissions from the board on the very issues we identified and used them

in support of his subsequent motions for summary judgment. Thus, the trial court’s

granting of summary judgment to Mr. Ames was a wholly logical outcome based on the

prior proceedings.


                                              15

Case Nos. 2020-P-0088, 2020-P-0089
       {¶70} Accordingly, Mr. Ames has not overcome the presumption of regularity of

the trial court’s proceedings based on the lack of detail in the trial court’s judgment entry.

       {¶71} Mr. Ames’s first and second assignments of error are without merit.

                                   Technical Violations

       {¶72} In his third assignment of error, Mr. Ames contends that the trial court erred

in applying this court’s decision in Weisbarth, supra, to find a single “technical” violation

for the 130 counts asserted in Mr. Ames’s complaints. In his sole issue presented for

review, Mr. Ames requests that this court overturn Weisbarth as being based on a flawed

application of decisions from the Second District Court of Appeals.

       {¶73} This court’s holding in Weisbarth represents binding precedent that this

court has continued to apply in recent cases involving civil forfeitures for “technical”

violations of the OMA. See, e.g., Bode v. Concord Twp., 2019-Ohio-5062, 137 N.E.3d

1245, ¶ 103 (11th Dist.); Ames v. Rootstown Twp. Bd. of Trustees, 11th Dist. Portage No.

2020-P-0063, 2021-Ohio-1369, ¶ 35. The Second District has indicated its agreement

with this court’s conclusion in Weisbarth. See Maddox v. Greene Cty. Children Servs.

Bd. of Dirs., 2014-Ohio-2312, 12 N.E.3d 476, ¶ 45 (2d Dist.). Therefore, we decline Mr.

Ames’s invitation to overturn Weisbarth.

       {¶74} Mr. Ames’s third assignment of error is without merit.

                                  Relief From Judgment

       {¶75} In his fourth and final assignment of error, Mr. Ames contends that the trial

court erred by issuing a judgment entry overruling a motion for relief from judgment where

there was no underlying judgment or motion.




                                             16

Case Nos. 2020-P-0088, 2020-P-0089
       {¶76} We typically review a trial court’s judgment on a motion for relief from

judgment for an abuse of discretion. Am. Express Bank v. Waller, 11th Dist. Lake No.

2011-L-047, 2012-Ohio-3117, ¶ 11. An abuse of discretion is the trial court’s “‘failure to

exercise sound, reasonable, and legal decision-making.’” State v. Beechler, 2d Dist.

Clark No. 09-CA-54, 2010-Ohio-1900, ¶ 62, quoting Black’s Law Dictionary 11 (8th

Ed.2004).

       {¶77} Civ.R. 60(B) authorizes a trial court, “[o]n motion and upon such terms as

are just,” to “relieve a party * * * from a final judgment, order or proceeding” for the reasons

stated in subsections (1) through (5). (Emphasis added.)

       {¶78} Here, the record does not reflect that Mr. Ames filed a Civ.R. 60(B) motion

in the underlying cases or the existence of a corresponding “final judgment, order or

proceeding” during that time period. Instead, it appears Mr. Ames filed a motion for relief

from a final judgment in a separate case. During the hearing on that motion, the trial court

addressed other cases Mr. Ames had pending before it, including the underlying cases,

which we had remanded pursuant to Ames I and II. Following the hearing, the trial court

filed a judgment entry overruling Mr. Ames’s motion. For some reason, the case numbers

for the underlying cases were handwritten on the judgment entry. Thus, the trial court’s

judgment entry erroneously appears on the dockets of the underlying cases.

       {¶79} Given the trial court’s subsequent disposition of the underlying cases in Mr.

Ames’s favor, this judgment entry appears to have no actual effect, much less a prejudicial

effect on Mr. Ames. Therefore, we deem the trial court’s error to be harmless pursuant

to Civ.R. 61.

       {¶80} Mr. Ames’s fourth assignment of error is without merit.


                                              17

Case Nos. 2020-P-0088, 2020-P-0089
      {¶81} For the foregoing reasons, the judgments of the Portage County Court of

Common Pleas are affirmed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                        18

Case Nos. 2020-P-0088, 2020-P-0089